Citation Nr: 0609003	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right hand 
condition, to include Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1978, 
and again from December 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for 
hepatitis C and a right hand condition, also claimed as 
Raynaud's phenomenon.  The veteran perfected a timely appeal 
of these determinations to the Board.

In December 2005, the veteran and his mother, accompanied by 
the veteran's representative, testified at a hearing 
conducted before the undersigned Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In December 2005 testimony before the Board, the veteran 
identified medical records related to his conditions that 
have not been associated with this claims file.  These 
include records of his treatment at the Northport VA Medical 
Center, as well as private treatment records dated in 1978 
from Dr. Gottlieb, and private treatment records of Dr. 
Dorffman and Dr. Cintor.  In addition, the veteran and his 
mother identified treatise evidence relevant to the veteran's 
conditions.  Much of this evidence was to be submitted at the 
December 2005 hearing under a waiver of regional office 
consideration.  However, no additional evidence or waiver has 
been associated with the veteran's claims file.  This matter 
should therefore be remanded for further development in order 
to assist the veteran in obtaining these records.  The 
veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claims 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that the 
veteran indicated that he may be able to obtain the statement 
of a fellow serviceman that was present during his first 
period of active duty when he injured his left index finger.  
Here, the Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Board also notes that the veteran has been diagnosed with 
both hepatitis C and Raynaud's phenomenon.  In addition, the 
veteran's service medical records indicate that the veteran 
was treated in service for Raynaud's phenomenon, and was seen 
in service for complaints of cold injury to his right hand, 
laceration of his scalp, and a severe laceration and 
subsequent infection of his left index finger.  The veteran 
maintains that the inoculations that he received as part of 
his service, as well as the lacerations to his scalp and left 
index finger brought about his hepatitis C.  The veteran also 
indicates that he was expose to cold weather in both periods 
of service and that these periods of cold led to the onset of 
the veteran's current right hand symptoms, to include 
Raynaud's phenomenon.  In this regard, the veteran's service 
medical records indicate that the veteran was seen in service 
for complaints of right index finger getting white with cold 
in November 1977 while serving in Germany.  The veteran, 
however, has not been afforded a VA examination in connection 
with his claims.  The Board finds, therefore, that a VA 
examination is in order to determine the exact nature of any 
conditions that the veteran may have, and to determine if any 
presently existing condition is related to or had its onset 
during service.  Such an examination is warranted in this 
case.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities in this case.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate his claims of 
service connection.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran, 
and which portion, if any, VA will 
attempt to obtain on the veteran's 
behalf.  The letter should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims.  Finally, the letter should 
contain a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
since service for hepatitis C and for a 
right hand condition, to include 
Raynaud's phenomenon.  This should 
specifically include treatment records 
from the Northport VA Medical Center, 
dated since service, as well as private 
treatment records dated in 1978 from 
Dr. Gottlieb, and private treatment 
records of Dr. Dorffman and Dr. Cintor.  
In addition, treatise evidence relevant 
to the veteran's conditions identified 
by the veteran and his mother in the 
December 2005 hearing should also be 
associated with the veteran's claims 
file.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and etiology of any 
hepatitis C and right hand condition, to 
include Raynaud's phenomenon, found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hepatitis C, right hand condition, 
and Raynaud's phenomenon found to be 
present.  All necessary tests should be 
conducted, and the examiner must specify 
any diagnoses.  If the examiner diagnoses 
hepatitis C, a right hand condition, or 
Raynaud's phenomenon, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
disability is related to or had its onset 
in service.  In this regard, the examiner 
is asked to comment on the veteran's 
testimony before the Board in December 
2005 and the evidence in the veteran's 
claims file and service medical records 
for both periods of active service.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's claims.  If 
any determination remains adverse, the 
veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


